Citation Nr: 0311109	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-27 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for right knee disability from March 15, 1996, to 
October 28, 1998.  

2.  Entitlement to a disability evaluation in excess of 30 
percent for right knee disability from October 28, 1998, to 
October 1, 2001.  

3.  Entitlement to a disability evaluation in excess of 20 
percent for right knee disability from October 1, 2001.  

4.  Entitlement to a disability evaluation in excess of 10 
percent for chronic lumbosacral strain with right-sided 
numbness.  

5.  Entitlement to an increased (compensable) disability 
evaluation for status post left mastoidectomy, modified 
radical, for otitis media with decreased sensation by the 
left pinna.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg


INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1982 and from June 1984 to March 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that granted service connection for, inter 
alia, chronic lumbosacral strain with right-side numbness, 
and a right knee condition, each rated 10 percent disabling; 
and for status post left mastoidectomy, modified radical, for 
chronic otitis media; sarcoidosis, claimed as lymph nodes on 
the lung; and tinnitus, each rated noncompensably disabling.  
In September 1996, the veteran requested that his claims 
folder be transferred from the Portland RO to the RO in San 
Diego, California, and in January 1997, he filed a notice of 
disagreement with the evaluations assigned.  In April 1997, 
he perfected his appeal with respect to the evaluations 
assigned.  

By rating action dated in August 1997, the RO granted a 20 
percent rating for the service-connected right knee 
disability.  Although the RO noted that this was considered 
to be a complete grant of the benefit sought, the veteran in 
his substantive appeal indicated that he was "seeking 20 
percent or more" for the right knee disability.  Where, as 
here, there is no clearly expressed intent to limit the 
appeal to a specific disability evaluation for the service-
connected condition, VA is required to consider entitlement 
to all available ratings for that condition.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  

In October 1998, the veteran gave sworn testimony before the 
undersigned at the RO in San Diego.  At the hearing, the 
veteran withdrew his appeal with respect to the evaluations 
assigned for the service-connected sarcoidosis and tinnitus.  
Hence, those issues will not be considered herein.  

When this case was previously before the Board in July 1999, 
the Board noted that in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims addressed the issue of "staged" ratings and 
distinguished between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection - which described the case then before the Board - 
and a claim for an increased rating of a service-connected 
disability.  Following remand, the RO in May 2002 continued 
the ratings previously assigned for chronic lumbosacral 
strain with right-sided numbness and for postoperative 
residuals of a left mastoidectomy for otitis media.  However, 
the RO granted a 30 percent rating for the service-connected 
right knee disability from October 28, 1998, to October 1, 
2001, with a 20 percent rating assigned thereafter.  Thus, 
the issue with respect to an increased evaluation for 
service-connected right knee disability has been reclassified 
as set forth on the title page of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Between March 15, 1996, and October 28, 1998, the right 
knee disability was manifested by moderate knee instability, 
limitation of knee flexion to 90 degrees, patellofemoral 
pain, and early degenerative changes visualized on X-rays.  
Although the veteran wore a knee brace, he could walk for 15 
minutes without using a cane.  

3.  Between October 28, 1998, and October 1, 2001, the right 
knee disability was manifested by marked knee instability 
with the need to wear a knee brace, and pain.  

4.  The service-connected right knee disability is manifested 
by occasional pain that occurs about three to four times a 
week.  There is occasional weakness, stiffness, swelling, 
instability, giving way, locking, fatigability and lack of 
endurance.  Although he wears a knee brace, severe knee 
impairment is not demonstrated on and after October 1, 2001.  

5.  Chronic lumbosacral strain with right-sided numbness is 
manifested by characteristic pain on motion and only slight 
limitation of lumbar spine motion prior to October 21, 1999.  
On and after that date, moderate limitation of lumbar spine 
motion is demonstrated.  The right-sided numbness is not 
shown to be clinically significant.  

6.  The rating criteria for diseases of the ear in effect 
before the amendment to the rating schedule that became 
effective on June 10, 1999, are more favorable to the veteran 
in this case.  

7.  Service-connected postoperative residuals of a left 
mastoidectomy for otitis media with decreased sensation near 
the left pinna were not shown to be manifested by a 
suppurative process prior to July 2, 1999, when the veteran 
was seen at a VA outpatient clinic and yellow discharge from 
his left ear was noted.  

8.  Effective with the visit to the VA outpatient clinic on 
July 2, 1999, service-connected postoperative residuals of a 
left mastoidectomy for otitis media with decreased sensation 
near the left pinna are shown to be manifested by mild 
otorrhea from the left ear about two to three times a year 
lasting for about two to three days.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 20 percent for right knee disability, effective 
from March 15, 1996, to October 28, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).  

2.  The schedular criteria for a disability evaluation in 
excess of 30 percent for right knee disability, effective 
from October 28, 1998, to October 1, 2001, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).  

3.  The schedular criteria for a disability evaluation in 
excess of 20 percent for right knee disability, effective 
from October 1, 2001, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2002).  

4.  A separate 10 percent evaluation is warranted for 
arthritis with limitation of motion of the right knee 
effective from March 15, 1996.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5003 
(2002).  

5.The schedular criteria for a disability evaluation in 
excess of 10 percent for chronic lumbosacral strain with 
right-sided numbness prior to October 21, 1999, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5295 (2002).  

6.  The schedular criteria for a 20 percent evaluation for 
chronic lumbosacral strain with right-sided numbness, 
effective from October 21, 1999, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).  

7.  The criteria for an increased (compensable) evaluation 
for postoperative residuals of a left mastoidectomy for 
otitis media with decreased sensation near the left pinna, 
effective prior to July 2, 1999, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.87a, 
Diagnostic Code 6200 (effective prior to June 10, 1999).  

8.  The criteria for a 10 percent evaluation for 
postoperative residuals of a left mastoidectomy for otitis 
media with decreased sensation near the left pinna, effective 
July 2, 1999, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.87a, Diagnostic Code 6200 (effective 
prior to June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decisions, the statement of the case, a Board remand, and 
supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiate his 
claims, and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations is to be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  



A.  Right knee disability

The September 1996 rating decision initially established 
service connection for patellofemoral pain syndrome with 
history of anterior cruciate ligament injury of the right 
knee and rated the disability 10 percent disabling under 
diagnostic codes 5257 and 5299, effective from separation.  
However, the rating decision of August 1997 increased the 
rating to 20 percent under diagnostic codes 5010 and 5257, 
effective from separation.  These diagnostic codes are the 
ones under which the right knee disability is currently 
evaluated.  

Traumatic arthritis is rated as degenerative arthritis under 
the rating schedule.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis), established by X-ray 
findings, is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The 20 percent and 10 percent ratings 
based on X-ray findings, above, may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note (1).  

Under Diagnostic Code 5260, a zero percent rating is assigned 
when flexion of the leg is limited to 60 degrees; a 10 
percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating may be assigned when flexion is 
limited to 30 degrees.  A 30 percent rating requires that 
flexion be limited to 15 degrees.  

Under Diagnostic Code 5261, a zero percent rating is assigned 
when extension of the leg is limited to 5 degrees.  A 10 
percent rating is warranted when extension is limited to 10 
degrees.  A 20 percent rating is for application when 
extension is limited to 15 degrees.  A 30 percent rating is 
warranted when extension is limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  A 50 percent rating may be granted for extension of 
the leg that is limited to 45 degrees.  

Moderate impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 20 percent 
evaluation; a 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

1.  In excess of 20 percent from March 15, 1996, to October 
28, 1998

On VA orthopedic examination of the right knee in June 1996, 
the veteran said that he injured his right knee playing 
volleyball in service.  The injury was a twisting one.  
Although he was told that he tore a calf muscle, his knee 
pain has persisted over the years.  Although he was offered a 
patellar shave at one point, this has not been performed.  
His current complaints included daily pain and stiffness.  
Stairs are painful to ascend and descend, and he notes 
crepitation when he does.  Long periods of riding with the 
knee in flexion are also painful.  Although he had had 
occasional locking, he had experienced no collapse.  He had 
no history of swelling or significant pain with activities of 
daily living, other than trying to avoid standing for long 
periods of time or have his knee flexed for long periods of 
time.  He said that his work required him to climb underneath 
trains, which can be troublesome for his knee at times.  

On examination, there were no gross deformities or 
significant joint line tenderness.  There was patellofemoral 
tenderness.  The quadriceps muscles were measured and found 
to be equal.  The veteran had range of motion of the right 
knee from zero degrees of extension to 120 degrees of 
flexion.  There was no lateral collateral or medial 
collateral ligament weakness, but the drawer sign was 
positive.  McMurray's sign was negative, however.  There was 
no effusion or erythema.  X-rays revealed a normal right 
knee.  The pertinent diagnosis was patellofemoral pain 
syndrome of the right knee with probable anterior cruciate 
ligament injury manifested by a positive drawer sign.  

Magnetic resonance imaging of the right knee by VA in October 
1996 showed a tear of the anterior cruciate ligament and a 
tear of the posterior horn of the medial meniscus.  There was 
also bone marrow edema involving the medial tibial plateau 
without evidence of fracture, and large joint effusion with a 
small posterior synovial cyst.  

When the veteran was examined in the VA orthopedic clinic in 
December 1996, he complained of residual pain in the right 
knee.  He took Motrin as needed.  He could walk without a 
cane for about 15 minutes before having to stop.  He had been 
offered surgery two months previously but had refused.  He 
had range of motion of the right knee from zero degrees of 
extension to 120 degrees of flexion.  Strength in the right 
lower extremity was 3/5.  The Lachman's, pivot shift, and 
anterior drawer tests were positive.  

On VA orthopedic examination in July 1997, the veteran 
complained of constant pain in the right knee aggravated by 
walking a few steps.  On examination, there was peripatellar 
pain and 2+ crepitus present in the knee.  There was no 
swelling or deformity.  There was no knee instability.  The 
anterior and posterior drawer signs were negative, and there 
was no varus or valgus motion.  The veteran had range of 
motion of the right knee from zero degrees of extension to 90 
degrees of flexion.  The motion was painful at the end of the 
range of motion.  There was no decrease in range of motion 
upon repetitive motions and motions against resistance.  
There was no incoordination of motion.  At seven inches above 
and below the base of the patellae, the circumference of the 
right thigh was 221/2 inches and of the left 24 inches.  The 
circumference of both lower legs was 143/4 inches.  X-rays of 
the right knee in July 1997 showed mild narrowing of the 
patellofemoral compartment compatible with a history of 
chondromalacia patella.  There was also a mild impression on 
the proximal medial tibial plateau and minimal protuberance 
of the inferior margin adjacent to the distal femur, which 
was felt to represent early degenerative change.  The knee 
was otherwise unremarkable.  The diagnosis was patellofemoral 
pain of the right knee (chondromalacia patella).  

When seen in the VA outpatient clinic on January 13, 1997, 
the veteran complained of right knee instability and 
requested a knee brace.  The pivot shift and Lachman's tests 
were positive.  A brace was prescribed.  

Before October 28, 1998, the veteran had significant knee 
pathology that, nevertheless, did not result in more than 
moderate functional impairment.  Although knee instability 
was shown clinically during this period and a knee brace was 
prescribed by January 1997, the predominant diagnosis was 
patellofemoral pain, and the instability was not shown to be 
more than moderate.  When seen in the VA orthopedic clinic in 
December 1996, it was reported that the veteran could walk 
without a cane for about 15 minutes before having to stop.  
This does not suggest the kind of marked knee instability 
later demonstrated.  

The Board concludes that the preponderance of the evidence is 
against the claim for a rating in excess of 20 percent for 
right knee disability from March 15, 1996, to October 28, 
1998.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 
(1990).  

2.  In excess of 30 percent from October 28, 1998, to October 
1, 2001

The VA orthopedic examiner found in October 1999 that the 
veteran had a grossly unstable right knee and was required to 
use a reinforcing knee brace most of the time.  He had 
definite instability of the knee and "this rather 
significantly impacts his work activities."  He had 
functional impairment related to repeated bending, heavy 
lifting, running, jumping, twisting, stooping, squatting, 
kneeling, crawling, etc.  His impairment was based on very 
definite structural loss, that is, loss of anterior cruciate 
ligament function, with significant instability but no 
incoordination.  He also had some degree of pain and 
fatigability with significant weakness as demonstrated by 
musculature in the lower extremities with atrophy of the 
right thigh.  In the sitting position, he had "at least" a 
grade 1 drawer sign but demonstrated an "almost grade 3 
Lachman sign with instability of the knee."  There also 
appeared to be a positive pivot shift test.  A "very 
definite" subpatellar crepitation was noted bilaterally, 
"perhaps more so on the right."  However, the patella was 
stable and could not be subluxated.  There was no indication 
of collateral ligament laxity, nor was there any swelling or 
effusion of the knee.  The thighs (10 centimeters proximal to 
the knee cap) measured 48 centimeters on the right and 51 on 
the left.  The knees (at the midpatellar level) measured 40 
centimeters on the right and 41 on the left.  The calves (at 
maximum circumference) measured 37 centimeters on the right 
and 38 on the left.  

Although marked instability of the right knee is shown thus 
warranting a 30 percent evaluation under Diagnostic Code 
5257, this is the maximum evaluation provided by Diagnostic 
Code 5257 

A 40 percent evaluation is warranted under Diagnostic Code 
5262 for nonunion of the tibia and fibula with loose motion 
requiring a brace, but X-rays of the right knee during this 
period did not visualize any such nonunion.  Rather, X-rays 
by VA in October 1999 showed narrowing of the patellofemoral 
compartment and thus raised the question of chondromalacia 
patella.  A faint chondral calcification was suspected over 
the lateral compartment.  No significant productive or 
erosive changes were noted, and the knee was otherwise 
unremarkable.  

There is thus no basis for an evaluation in excess of 30 
percent for the period from October 28, 1998, to October 1, 
2001.  The evidence is not so evenly balanced as to raise 
doubt concerning any material issue.  38 U.S.C.A. § 5107(b).  

3.  In excess of 20 percent from October 1, 2001

The right knee disorder classified as patellofemoral pain 
syndrome with history of anterior cruciate ligament injury of 
the right knee is rated 20 percent disabling under diagnostic 
codes 5010 and 5257 from the date of a VA neurologic 
examination on October 1, 2001.  The veteran reported at that 
time that he had occasional pain in the knee that occurred 
about three to four times a week with weakness, stiffness, 
swelling, instability, giving way, occasional locking, 
fatigability and lack of endurance.  It was reported that he 
was not on any medication for the knee and had never had any 
physical therapy either.  Although no flare-ups were 
reported, he did wear a knee brace.  He had not undergone any 
surgery.  His gait and station were normal on examination.  
He had range of motion from zero degrees of extension to 140 
degrees of flexion without difficulty.  There was no 
decreased range of motion against resistance or with 
repetitive motion.  There was no incoordination.  The 
anterior and posterior cruciate ligament tests, anterior and 
posterior drawer tests, and Lachman test were negative.  The 
McMurray test was also negative.  VA X-rays of the right knee 
on October 1, 2001, showed mild narrowing of patellofemoral 
compartment and questionable chondromalacia patella.  Minimal 
irregularity of the medial margin of the right intercondylar 
fossa was also shown.  The pertinent diagnosis was status 
post right knee anterior cruciate ligament tear.  

The recent VA neurologic examination shows that the right 
knee instability was significantly less severe than 
previously.  Clinical tests of knee instability were 
negative.  The Board concludes that, effective from October 
1, 2001, a basis for a rating in excess of 20 percent for 
right knee disability is not shown.  The evidence is not so 
evenly balanced as to raise doubt concerning any material 
issue.  38 U.S.C.A. § 5107(b).  

4.  Separate evaluation for arthritis of the right knee.

X-rays of the right knee on VA orthopedic examination in July 
1997 revealed the presence of degenerative changes.  
Accordingly, consideration must be given to the question of 
whether a separate compensable evaluation for limitation of 
motion of the knee due to arthritis may be warranted.  A 
separate compensable evaluation under Diagnostic Code 5003 
for arthritis is only warranted where additional knee 
disability is demonstrated.  See VAOPGCPREC 23-97; VAOPGCPREC 
9-98.  In reviewing the record, it is readily apparent that a 
compensable evaluation under Diagnostic Code 5260 or 
Diagnostic Code 5261 is not warranted.  Flexion has always 
been in excess of 45 degrees and extension has always been in 
excess of 10 degrees, which are the minimum requirements for 
a compensable rating under Diagnostic Codes 5260 or 5261.  
This does not, however, end the discussion.  Under Diagnostic 
Code 5010-5003 a rating of 10 percent is for application when 
a major joint, such as the knee, is affected by limitation of 
motion that is noncompensable under the code dealing with 
limited motion of the specific joint involved.  (The normal 
range of motion of the knee is from zero degrees of extension 
to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II 
(2002).)  In this case, the evidence tends to show that 
flexion has been limited to at least some extent on most 
occasions.  Moreover, it is clear that the evidence shows 
pain and weakness on other occasions, even when motion of the 
knee was reported to be full.  In view of this, together with 
the factors contemplated in DeLuca v. Brown, 8 Vet. App. 202 
(1995) with respect to functional impairment, it is concluded 
that a separate 10 percent evaluation is warranted for the 
arthritic involvement of the knee effective from March 15, 
1996.  Obviously, such a conclusion is predicated on 
resolving reasonable doubt in favor of the veteran.

B.  Chronic lumbosacral strain with right-sided numbness

The service-connected low back disorder has been rated 20 
percent disabling under Diagnostic Code 5295.  A 20 percent 
evaluation is warranted for lumbosacral strain where there is 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain with listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation; a 20 percent 
evaluation requires moderate limitation of motion.  A 40 
percent evaluation is warranted where severe limitation of 
motion is shown.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

When the veteran was examined by VA in June 1996, he 
complained of daily pain and morning stiffness in the back, 
as well as some numbness in the right thoracolumbar area.  He 
could not recall any definite trauma to his back.  On 
examination, some flattening of the usual lordotic curve was 
noted.  The veteran had forward flexion to 80 degrees [normal 
= 95 degrees], hyperextension to 20 degrees [normal = 35 
degrees], lateroflexion to 35 degrees bilaterally [normal = 
40 degrees], and rotation to 40 degrees bilaterally [normal = 
35 degrees].  He could stand on his heels and toes, and 
muscle masses in the lower extremities were equal.  His deep 
tendon reflexes were equal in his knees and ankles.  
Sensation was intact throughout to pinprick.  Straight leg 
raising was negative.  X-rays showed a normal lumbar spine.  
The diagnosis was chronic lumbosacral strain.  

The record shows that in February 1997, the veteran sustained 
an injury to his low back while helping another employee move 
a connecting rod "to sets on blocks."  The veteran reported 
that his lower back "popped" and that he felt immediate 
pain.  He was privately examined and found to have 40 percent 
range of motion and 2+ tenderness in the lumbar spine.  
Straight leg raising was negative, as was neurologic 
examination.  The pertinent diagnosis was acute lumbosacral 
strain.  It was felt that he had a preexisting military 
disability of 10 to 30 percent.  

However, the findings on VA examination in July 1997 did not 
show significantly disabling pathology.  The veteran 
indicated that he began to get lower back pain in 1994 but 
did not remember what caused the pain.  Although he now 
complained of constant pain in the lower back, there was no 
local tenderness or muscle spasm.  There were no postural 
abnormalities or fixed abnormality, nor was any atrophy of 
the musculature of the lower back shown.  The veteran had 
forward flexion to 90 degrees, which was painful motion at 
the end of the range of motion.  He also had backward 
extension to 30 degrees, lateroflexion to 30 degrees 
bilaterally, and rotation to 80 degrees bilaterally.  These 
motions were not painful.  There was no decrease in the range 
of motion on repetitive motions and on motion against 
resistance.  There was no incoordination of motion, nor was 
there objective evidence of pain on motion.  The straight leg 
raising test was negative bilaterally.  X-rays of the 
lumbosacral spine in July 1997 showed asymmetry of T-12.  
There was a transitional transverse process on the right and 
lower rib on the left.  There was calcification along the 
anterior disc margins at T11-12, T12-L1, and L1-2.  There was 
mild incomplete fusion of the spinous process of S-1.  There 
was no significant disc space narrowing and no spondylolysis 
or spondylolisthesis.  The pertinent diagnosis was chronic 
low back strain.  

When seen at a VA outpatient clinic in June 1999, the back 
showed normal alignment but was slightly tender over T-12 
area.  However, the veteran exhibited normal forward flexion 
without pain and backward extension with mild pain.  There 
were normal patellar and ankle reflexes.  There was, in 
addition, normal lower extremity strength and sensation.  The 
veteran had a normal toe walk and heel walk.  His gait was 
normal.  Treatment was with 500 milligrams of Naprosyn two 
times a day.  A physical therapy consultation for a TENS unit 
was planned, and a prosthetic request for a back brace was to 
be made.  

On VA orthopedic examination on October 21, 1999, the veteran 
indicated that he injured his low back in 1994 while doing 
weight lifting.  He was doing bench presses when he felt an 
acute crack in his low back and was unable to continue.  He 
said that he was told by physicians following service that he 
had possibly "popped a disk" in his back.  Although he had 
a number of diagnostic studies, he had undergone no back 
surgery.  He complained currently of constant pain across the 
back at the lumbosacral level.  Previously, there had been an 
area of numbness to the right of midline at the thoracolumbar 
level.  He said that he used a TNS (transcutaneous nerve 
stimulator) unit for relief of back pain about 20 minutes a 
day.  He said that if he did excessive bending, twisting, or 
heavy lifting, he experienced a transient shooting pain in 
the right lower extremity but that the radiuclar pain was not 
present unless he engaged in the described excessive 
activities.  

The veteran indicated that his work as a diesel mechanic was 
somewhat impaired because of his low back problems because he 
was required to carry very heavy equipment and tools for his 
work.  Moreover, the work involved a lot of bending and 
lifting of heavy engine components.  He said that if he was 
not careful, he could aggravate his back to the extent that 
he had problems continuing.  Nevertheless, he worked on a 
continuing basis.  On examination, the presence of TNS 
electrodes was noted in the upper and lower lumbar 
paravertebral musculature areas, bilaterally.  The veteran 
was noted to stand erect without evidence of muscle spasm, 
guarding or list.  Although his indicated pain was at the 
lumbosacral level, there was no swelling, discoloration or 
tenderness in the area.  He had forward flexion of the lumbar 
spine to 70 degrees, backward extension to 10 degrees, and 
lateroflexion to 10 degrees bilaterally.  His deep tendon 
reflexes in the lower extremities were hypoactive (1+) but 
equal.  Motor power of the lower extremities was normal.  
Straight leg raising in the sitting and supine positions was 
negative bilaterally at 90 degrees.  The examiner stated that 
examination of the low back failed to reveal any significant 
objective abnormality.  Despite the presence of the TNS 
electrodes, there was no clinical indication of underlying 
orthopedic or neurogenic pathology.  It was thus felt that 
the veteran's symptoms were manifestations of chronic 
nonspecific musculoligamentous strain of the upper lumbar, 
possibly thoracolumbar, musculature.  The examiner felt that 
although the veteran did not have major low back disability, 
he appeared to have "some degree of functional impairment" 
related to activities such as repeated bending, heavy 
lifting, and twisting of the low back.  This impairment was 
on the basis of pain and fatigability without any indication 
of any structural abnormality, instability, incoordination or 
significant weakness.  

X-rays of the lumbosacral spine in October 1999 showed mild 
anterior productive changes with calcification over the 
anterior disc margins at T10-11-12-L1.  There was no 
significant disc space narrowing and no spondylolysis or 
spondylolisthesis.  There was incomplete fusion of the 
spinous process of S-1.  

On VA neurologic examination in October 2001, it was reported 
that the medical records were reviewed.  The veteran 
complained of constant pain in the mid and low back with 
weakness, stiffness, fatigability and lack of endurance.  He 
took Naprosyn about three times a week for his pain.  He took 
two each day when he had trouble.  He said that he had had 
physical therapy for his back that had not helped.  He wore a 
back brace on his low back.  However, he had never had any 
time off from work for his lumbar spine complaints.  He could 
not play sports such as baseball because he developed pain in 
his back.  Otherwise, however, he said that he functioned 
reasonably well.  On examination, motor strength was 5/5 
throughout.  His reflexes were 2+ and symmetric.  There were 
no pathologic reflexes.  Sensory examination was intact to 
pinprick, light touch, and position sense.  His gait and 
station were normal.  The veteran had forward flexion to 90 
degrees and backward extension to 30 degrees, lateroflexion 
to 30 degrees bilaterally, and rotation to 30 degrees 
bilaterally.  He movements were without difficulty.  There 
was no decreased range of motion against resistance, nor was 
there any inclination motion.  VA X-rays of the lumbosacral 
spine in October 2001 showed an incomplete fusion of the 
spinous process of S-1.  The facet joint was not visualized 
at L5-S1 on the right and was felt to be mildly sclerotic 
without narrowing on the left.  The pelvis appeared to be 
intact.  No degenerative disc disease, spondylolysis or 
spondylolisthesis was visualized.  

The neurologic examiner noted the results of magnetic 
resonance imaging (MRI) of the lumbar spine conducted by VA 
in February 2001.  The MRI showed a mild right asymmetric 
annular bulge at the L5-S1 effacing and contacting the right 
S1 nerve root.  No central stenosis or neural foraminal 
narrowing was seen.  There was relatively asymmetric 
degenerative facet change, which was mild to moderate in 
severity, involving the L3-4, L4-5, and L5-S1 levels.  This 
did not produce significant neural foraminal stenosis.  

Since separation, the veteran's service-connected lumbosacral 
strain has been manifested by a limitation of lumbar spine 
motion that has been no more than slight, with the exception 
of the VA orthopedic examination of October 21, 1999, when 
the veteran exhibited significant limitation of backward 
extension and lateroflexion.  However, he had forward flexion 
of the lumbar spine to 70 degrees, which was only slight.  
The Board finds that this is essentially equivalent to 
moderate limitation of motion of the lumbar spine warranting 
a 20 percent evaluation under Diagnostic Code 5292.  Although 
there is evidence of supervening low back injury, this 
occurred more than two and a half years earlier; the 
limitation of motion demonstrated in October 1999 cannot be 
disassociated from the service-connected disorder.  Although 
later VA examination suggests a more robust range of motion 
of the lumbar spine, the fact remains that the veteran has 
continued to complain of constant pain in the mid and low 
back with weakness, stiffness, fatigability and lack of 
endurance.  See DeLuca v. Brown; 38 C.F.R. §§ 4.40, 4.45 
(2002).  The veteran apparently wears a low back brace.  
Although the veteran has some back pathology that is the 
result of post service injury, the symptoms mentioned cannot 
be satisfactorily distinguished from those associated with 
the service-connected disorder.  Moreover, the Board observes 
that his work as a diesel mechanic is affected in some degree 
by his low back problems because of the requirement to carry 
heavy equipment and tools for his work and because of the 
bending and lifting of heavy engine components that is part 
of his job.  See 38 C.F.R. § 4.21 (2002) (the service-
connected evaluation must coordinate with the actual 
impairment of function shown).  

The Board therefore finds that the veteran is entitled to a 
20 percent evaluation for service-connected lumbosacral 
strain, effective from the date of the examination on October 
21, 1999, when moderate limitation of lumbar spine motion was 
initially shown.  However, a rating in excess of 10 percent 
prior to that date is not warranted because neither moderate 
limitation of motion nor muscle spasm on extreme forward 
bending with loss of lateral spine motion was shown.  See 
diagnostic codes 5292, 5295.  

Similarly, at no time since separation has a 40 percent 
evaluation been warranted for the service-connected 
lumbosacral strain.  At no point have severe manifestations 
of lumbosacral strain been shown.  There has been no showing 
of listing of the whole spine to the opposite side or of a 
positive Goldthwait's sign.  Straight leg raising has been 
essentially negative throughout the period of the prosecution 
of this claim.  At no time has marked limitation of forward 
bending in a standing position been shown.  Although an MRI 
scan in February 2001 showed asymmetric degenerative facet 
change at the L3-4, L4-5, and L5-S1 levels, there is no 
showing of loss of lateral spine motion that is severe in 
nature.  Nor are severe manifestations of lumbosacral strain 
shown with any visualized narrowing or irregularity of the 
joint space.  There is no evidence of abnormal mobility of 
the lumbar spine on forced motion.  It follows that a rating 
in excess of 20 percent for lumbosacral strain under 
Diagnostic Code 5295 is not warranted at any time during the 
prosecution of this claim.  The evidence is not so evenly 
balanced as to raise doubt concerning any material issue.  
38 U.S.C.A. § 5107(b).  

C.  Postoperative residuals of a left mastoidectomy

The veteran's claim for a compensable rating for status post 
left mastoidectomy, modified radical, for otitis media with 
decreased sensation by the left pinna has been continuously 
prosecuted since separation.  During the prosecution of this 
claim, the criteria for rating diseases of the ear were 
changed by an amendment to the rating schedule that became 
effective on June 10, 1999.  

Under the rating schedule as previously in effect, chronic 
mastoiditis was rated on the basis of impairment of hearing 
and suppuration.  38 C.F.R. § 4.87a, Diagnostic Code 6206 
(effective prior to June 10, 1999.  Chronic suppurative 
otitis media warranted a 10 percent evaluation during the 
continuation of the suppurative process.  This evaluation was 
combined with the evaluation for any associated loss of 
hearing.  38 C.F.R. § 4.87a, Diagnostic Code 6200 (effective 
prior to June 10, 1999).  

Effective June 10, 1999, chronic suppurative otitis media, 
mastoiditis, or cholesteatoma (or any combination) warrants a 
10 percent evaluation during suppuration or with aural 
polyps.  38 C.F.R. § 4.87, Diagnostic Code 6200.  Hearing 
impairment and complications such as labyrinthitis, tinnitus, 
facial nerve paralysis, or bone loss of skull are to be rated 
separately.  Id., Note.  Service connection is in effect for 
sensorineural hearing loss of the left ear and for tinnitus, 
each rated noncompensably disabling.  The record shows that 
the veteran developed otitis media while on active duty that 
could not be controlled by conservative treatment.  He 
eventually underwent a modified radical left mastoidectomy in 
February 1996.  

The veteran has been examined on a number of occasions during 
the prosecution of this claim, but a chronic suppurative 
process was not immediately shown.  On VA examination in June 
1996, the veteran's chief complaint was hearing loss.  He had 
a well-healed post auricular scar with a mastoid bowl 
present.  The left eardrum was intact but without landmarks.  
There was no evidence of active disease, perforation, or 
other pathology.  The Weber test lateralized to the left 
side, and the Rinne's test was positive bilaterally.  The 
diagnostic impression was status post left mastoidectomy, 
modified radical, for chronic otitis media.  

When examined by VA in July 1997, the veteran complained of a 
persistent and progressive hearing loss involving his left 
ear, accompanied by a high-pitched ringing on the left.  
However, he denied otorrhea, dizziness, vertigo, or fullness 
or pressure.  The auricles appeared normal, bilaterally.  The 
left external canal was status post a canal-wall-down 
mastoidectomy without obvious abnormalities.  The left 
tympanic membrane showed poorly visualized landmarks with 
otherwise normal mobility with Valsalva.  There was no 
evidence of granulations.  The left mastoid bowl appeared 
clean.  There was no obvious evidence of active middle or 
inner ear disease.  There was no evidence of active infection 
or recurrent cholesteatoma, and it did not appear that the 
above findings affected any other functions such as balance.  
The diagnosis was chronic otitis media with persistent 
conductive hearing loss, status post left-sided 
tympanomastoidectomy.  

In October 1998, the veteran testified that he had a wax-type 
of discharge but that he did not know of any bloody discharge 
or other discharge from his left ear.  

On a VA audiology evaluation on October 21, 1999, the veteran 
indicated that he experienced about two to three episodes of 
otitis media since the first episode in 1995.  His most 
recent episode was in 1999.  He reportedly experienced a 
throbbing sensation during the episode.  VA treatment reports 
show that the veteran was seen at the outpatient clinic on 
July 2, 1999, when yellow discharge from the left ear was 
noted.  It was noted that he was status post a left 
mastoidectomy.  

In November 1999, the veteran underwent a VA examination.  It 
was reported that he had had mastoiditis for five months 
before his left mastoidectomy in February 1996 but that he 
had not undergone a reconstructive procedure since then.  It 
was also reported that he had had stable conductive hearing 
loss since the left ear surgery and that he experienced some 
mild otorrhea from the left ear for about two to three days 
about two to three times a year.  However, when treated with 
antibiotics, the otorrhea quickly resolved.  The veteran 
reported that the otorrhea appeared to happen when he did not 
get his mastoid bowl cleaned out.  The veteran denied 
dizziness but noted some numbness on the left side 
preauricularly that went around the left jaw line and 
extended slightly postauricularly.  He reported that he was 
now getting his mastoid bowl cleaned at the VA ENT clinic 
every six months.  He had no other pain, pruritus, or 
discharges, nor did he have any facial paralysis or balance 
or gait problems.  An examination showed a widened left 
external ear canal.  There was a clean mastoid bowl, and 
there was no granulation tissue.  No suppuration or drainage 
was noted from the left ear currently.  The Weber test was 
midline.  Rinne's test was positive, bilaterally.  There was 
no pain around the area of the left ear.  The assessment was 
status post canal-wall-down modified radical mastoidectomy on 
the left side for cholesteatoma.  The veteran was felt to be 
doing well with occasional drainage secondary to a buildup of 
cerumen and external otitis on the left, as well as a stable 
conductive hearing loss.  The examiner remarked that the 
veteran did not have any active suppuration or drainage 
currently; however, his intermittent episodes of drainage 
were felt to be secondary to his surgery and necessitated his 
having regular bowl cleanings every six months.  

The record shows that the veteran was found to have an 
intermittent suppurative process on VA examination on 
November 10, 1999.  The new rating criteria indicate that a 
compensable rating is warranted under Diagnostic Code 6200 
during suppuration or with aural polyps.  This seems to 
suggest that the suppuration must be shown on examination.  
Under the old rating criteria, however, a 10 percent rating 
is warranted under Diagnostic Code 6200 during the 
continuation of the suppurative process.  This suggests that 
the kind of intermittent suppurative process described on the 
November 1999 VA examination is sufficient to support a 
compensable rating.  

On VA examination for diseases of the ear in October 2001, 
the veteran again reported occasional clear otorrhea.  He 
also complained of occasional left-sided headache and of 
numbness around the jaw, but he did not complain of vertigo 
or otalgia.  Examination of the left postauricular area 
revealed evidence of a prior mastoidectomy with a well-healed 
incision line.  The external auditory canal was enlarged with 
a canal-wall-up mastoidectomy.  There was, however, no 
otorrhea, exudates, or edema.  The graft overlying the round 
window was intact.  There was markedly abnormal anatomy of 
the middle ear.  The ossicles appeared to be absent.  There 
was mild cerumen buildup.  A tuning fork examination revealed 
a Weber that was deviated to the left.  Rinne's test revealed 
air conduction that was greater than bone conduction on the 
right and bone conduction that was greater than air 
conduction on the left.  The diagnoses were history of left-
sided cholesteatoma and mastoiditis, status post 
mastoidectomy with ossicular and cholesteatoma resection; 
left-sided hearing loss; and left-sided tinnitus.  

When seen in the VA head and neck surgery clinic on December 
7, 2001, he complained of occasional ear wax buildup but no 
purulent otorrhea or otalgia.  He had positive aural pressure 
on the left and was noncompliant with bowl cleaning.  No 
purulence was found on examination of the left ear, and the 
ear appeared dry and "safe" at that time.  On a QTC 
examination on December 13, 2001, however, the veteran again 
reported "some fluid drainage" in the left ear.  An 
otoscopic examination revealed clear canals and intact 
tympanic membranes.  

Although the evidence is somewhat equivocal, the Board finds 
that a suppurative process was shown when the veteran was 
seen at the outpatient clinic on July 2, 1999, and confirmed 
on the ENT examination the following November.  This process 
has continued intermittently thereafter.  A compensable 
rating for the service-connected disability will therefore be 
effective from July 2, 1999.  However, in the absence of 
evidence of a suppurative process before July 2, 1999, a 
compensable evaluation is not for application prior to then.  
However, a separate compensable evaluation for the surgical 
scar is not warranted because the scar is not shown to be 
symptomatic.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  
ORDER

A disability evaluation in excess of 20 percent for right 
knee disability from March 15, 1996, to October 28, 1998, is 
denied.  

A disability evaluation in excess of 30 percent for right 
knee disability from October 28, 1998, to October 1, 2001, is 
denied.  

A disability evaluation in excess of 20 percent for right 
knee disability, effective from October 1, 2001, is denied.  

A separate 10 percent evaluation is granted for arthritis of 
the right knee with limitation of motion effective from March 
15, 1996, subject to regulations governing the payment of 
monetary benefits

A disability evaluation in excess of 10 percent for chronic 
lumbosacral strain with right-sided numbness prior to October 
21, 1999, is denied.  

A 20 percent evaluation for chronic lumbosacral strain with 
right-sided numbness, effective from October 21, 1999, is 
granted, subject to regulations governing the payment of 
monetary benefits.  

An increased (compensable) disability evaluation for status 
post left mastoidectomy, modified radical, for otitis media 
with decreased sensation by the left pinna prior to July 2, 
1999, is denied.  

A 10 percent evaluation for status post left mastoidectomy, 
modified radical, for otitis media with decreased sensation 
by the left pinna, effective from July 2, 1999, is granted, 
subject to regulations governing the payment of monetary 
benefits.  

	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

